Citation Nr: 9916725	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-06 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for hearing loss.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty training from September 1978 to 
December 1978, and active duty from January 1980 to March 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran 
service connection for hearing loss. 


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have hearing loss as defined by VA regulations, and any 
hearing loss which may be present is not shown by competent 
medical evidence to have a nexus or relationship to service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131 (West 1991; 38 C.F.R. 
§ 3.303 (1998).  However, the threshold question that must be 
answered in this case is whether the veteran has presented a 
well-grounded claim for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran contends that he presently suffers from hearing 
impairment sustained during active service, specifically, 
from firing an M16 rifle and/or from being shot in the area 
of his left ear.  Since that time, he contends that he has 
experienced hearing impairment from time to time, on and off, 
although he admitted at his August 1998 RO hearing that he 
never complained of hearing loss during service.  Indeed, the 
veteran's service medical records (SMRs) are devoid of any 
indication that the veteran complained of, suffered from, or 
was diagnosed with, hearing loss. 

Post-service medical records are also devoid of indication 
that the veteran complained of, suffered from, or was 
diagnosed with hearing loss.  An April 1997 VA general 
medical examination report noted no complaint by the veteran 
that he suffered from hearing loss of any kind, nor did the 
examiner find any hearing loss.  Furthermore, there is no 
other post-service medical record, VA or private, which 
address the veteran's hearing loss.

In order to determine whether the veteran has incurred 
service-connected hearing loss, the Board must first analyze 
whether the veteran is shown to be hearing impaired by VA 
standards, pursuant to 38 C.F.R. § 3.385 (1998), which states 
that 

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

After review of the medical evidence of record, the veteran 
is not shown to have any hearing loss whatsoever, much less 
hearing loss for VA compensation purposes.  Simply stated, 
there is no medical evidence that reveals hearing loss as 
defined by the applicable regulation, 38 C.F.R. § 3.385.  As 
there is no medical evidence demonstrating that the veteran 
currently has hearing loss within the meaning of the cited 
legal authority, the Board must deny the claim as not well 
grounded.  In addition, even assuming that the veteran did 
have hearing loss which meet the requirement of 38 C.F.R. 
§ 3.385, he has not submitted any medical evidence which 
shows that his hearing loss had a nexus or relationship to 
service.  

The only evidence of record to support the veteran's claims 
of hearing loss is his hearing testimony and written 
contentions.  However, as a matter of law, these statements 
do not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence showing that he currently suffers from hearing loss 
under 38 C.F.R. § 3.385, and that such hearing impairment is 
related to service.  By this decision, the Board is informing 
the veteran that medical evidence of a current disability and 
causation thereof is required to render his claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

